 



Exhibit 10.17

KANSAS CITY SOUTHERN
EXECUTIVE PLAN
(AS AMENDED AND RESTATED JANUARY 1, 2005)

      THIS AMENDED AND RESTATED EXECUTIVE PLAN (the “Plan”) is executed this 3rd
day of February, 2005, by Kansas City Southern, a corporation organized under
the laws of the State of Delaware (“KCS”).

      WITNESSETH:

      WHEREAS, KCS established on January 18, 1985, the “Kansas City Southern
Industries, Inc. ERISA Excess Benefits Plan” for the purpose of providing
additional benefits to certain executives; and

      WHEREAS, KCS has restated said plan most recently in the form of the
“Kansas City Southern Industries, Inc. Executive Plan (Restated November 17,
1998)”; and

      WHEREAS, KCS reserved the power to amend said plan and wishes to exercise
that power to amend certain provisions and otherwise restate the plan as
hereinafter provided.

      NOW, THEREFORE, KCS hereby adopts and restates said plan as the “Kansas
City Southern Executive Plan (As Amended and Restated January 1, 2005)” as set
forth herein (the “Plan”).

Article 1. Definitions

      1.1 “Annual Benefit” shall mean the amount of a Participant’s annual
benefit under this Plan with respect to a calendar year, which, subject to the
other provisions of this Plan, shall be a dollar amount equal to 10% of the
excess of (a) the Participant’s Compensation, over (b) the maximum dollar amount
of annual compensation that can be taken into account for purposes of
determining a participant’s benefit under a qualified retirement plan as set
forth under Section 401(a)(17) of the Code. If the amount determined under
(b) of this Section 1.1 exceeds the

 



--------------------------------------------------------------------------------



 



Participant’s Compensation with respect to any calendar year, then the
Participant shall not receive an Annual Benefit under this Plan with respect to
such calendar year.

      1.2 “Benefit Election” shall have the meaning set forth in Section 3.4.

      1.3 “Code” shall mean the Internal Revenue Code of 1986 as from time to
time amended.

      1.4 “Compensation” shall mean the amount to be used for purposes of
determining the Participant’s benefit under this Plan (which shall be a
percentage in excess of 100% of the Participant’s annual base salary) as set
forth in the Participant’s employment agreement with the Company.

      1.5 “Company” shall mean the employer of a Participant in the Plan, and
shall include KCS and each subsidiary company of KCS that is at least eighty
percent (80%) owned by KCS, and that has been admitted to participate in the
Plan upon approval of the Compensation and Organization Committee.

      1.6 “Compensation and Organization Committee” shall mean the Compensation
and Organization Committee of the Board of Directors of KCS.

      1.7 “Grant Date” shall have the meaning set forth in Section 3.2(a).

      1.8 “KCS” shall mean Kansas City Southern, or any successor entity.

      1.9 “Participant” shall mean an employee of a Company who is eligible to
participate in the Plan under Article 2.

      1.10 “Plan” shall mean the “Kansas City Southern Executive Plan (As
Amended and Restated Effective January 1, 2005),” as set forth herein and as the
same may be amended from time to time.

-2-



--------------------------------------------------------------------------------



 



      1.11 “Restricted Shares” shall mean shares of common stock of KCS that the
Participant may forfeit if the Participant terminates employment with the
Company prior to the end of five consecutive 12-month periods beginning on the
Grant Date. If Restricted Shares constitute the form of payment of a
Participant’s Annual Benefit hereunder, then such Restricted Shares will be
granted to the Participant under the provisions of the Kansas City Southern 1991
Amended and Restated Stock Option and Performance Award Plan as amended from
time to time.

Article 2. Eligibility

      Eligibility to participate in this Plan shall be limited to any executive
of a Company who has an employment agreement with the Company and who is
designated by the President of the Company and by the Compensation and
Organization Committee as a Participant in this Plan.

Article 3. Benefits

      3.1 Payment of Annual Benefit. Each Participant’s Annual Benefit, if any,
shall be paid in the form of Restricted Shares unless the Participant has made a
timely election, in accordance with the provisions of Section 3.4, to receive
any such Annual Benefit in cash.

      3.2 Time of Payment.

     (a) Restricted Shares. If a Participant’s Annual Benefit for a calendar
year is to be paid in the form of Restricted Shares, the grant date of such
Restricted Shares shall be a date in the calendar year immediately following the
calendar year with respect to which such Annual benefit is paid as selected by
the Compensation and Organization Committee (“Grant Date”); provided, however,
the Grant Date shall not be later than the date of the annual meeting of the
stockholders of KCS held in the calendar year immediately following the calendar
year with respect to which such Annual Benefit is paid.

     (b) Cash. If a Participant’s Annual Benefit with respect to a calendar year
is to be paid in cash, then a cash payment in an amount equal to such Annual
Benefit shall be paid to the Participant on, or as soon as practical following,
the date determined by the

-3-



--------------------------------------------------------------------------------



 



Compensation and Organization Committee that would have been the applicable
Grant Date under Section 3.2(a) had such Annual Benefit been paid in the form of
Restricted Shares; provided, however, that if the Participant separates from
service with the Company prior to the cash payment of the Participant’s Annual
Benefit and if at the time of the Participant’s separation from service the
Participant is a key employee within the meaning of Section 409A(a)(2)(B)(i) of
the Code, then to the extent required under Section 409A(a)(2)(B)(i) of the Code
the cash payment of the Participant’s Annual Benefit shall not be made earlier
than the date which is six months after the date of the Participant’s separation
from service (or, if earlier, the date of the Participant’s death.)

      3.3 Restricted Shares. If Restricted Shares are granted in payment of a
Participant’s Annual Benefit, then the number of Restricted Shares granted shall
be such number so that the total value of the Restricted Shares granted as
determined on the Grant Date is equal to 125% (or such greater percentage as the
Compensation and Organization Committee may determine, which percentage may vary
from year to year) of the Participant’s Annual Benefit. The value of the
Restricted Shares for this purpose shall be determined on the Grant Date by the
Compensation and Organization Committee according to the valuation formula it
receives from its outside compensation consultants. If the number of Restricted
Shares determined under the preceding sentence would include a fractional share,
then such fractional share shall be rounded up to the nearest whole share.

      3.4 Election of Form of Benefits. Any Participant may elect to receive his
entire Annual Benefit for any calendar year in cash, in accordance with the
provisions of Section 3.2(b), by filing a written election (“Benefit Election”)
no later than the last day of the calendar year preceding the calendar year with
respect to which such benefit is paid, or by such earlier date as specified by
the Compensation and Organization Committee. Any such election shall be in such
form and manner, and in accordance with such procedures, as shall be prescribed
by the Compensation and Organization Committee. A Benefit Election may relate to
a single calendar year’s Annual Benefit, or, if so permitted by the Compensation
and Organization Committee, may specify that it is to remain in effect for all
future years’ Annual Benefits until rescinded or revoked by the filing of a new
Benefit Election at the time and in the manner specified above. The Annual
Benefit of a Participant for any calendar year with respect to which no Benefit

-4-



--------------------------------------------------------------------------------



 



Election has been timely filed or is in effect shall be paid in the form of
Restricted Shares. Notwithstanding the preceding provisions of this Section 3.4,
a Participant’s Benefit Election for the 2005 calendar year may be made at any
time prior to March 15, 2005.

      3.5 Active Employee Requirement for Grant of Restricted Shares.
Notwithstanding any other provisions of this Plan or any Benefit Election made
by a Participant, no Restricted Shares shall be granted to a Participant unless
such Participant is an active employee of a Company on the Grant Date of the
Restricted Shares. Any amounts due under this Plan to any person who is not an
active employee of a Company on such Grant Date shall be paid in cash in
accordance with the provisions of Section 3.2(b).

      3.6 Discretion of Compensation and Organization Committee to Cancel Annual
Benefit. Notwithstanding any other provisions of this Plan, the Compensation and
Organization Committee may, in its sole discretion, prior to the payment of a
Participant’s Annual Benefit with respect to a calendar year, cancel the
Participant’s Annual Benefit for such calendar year so that the Participant will
receive no Annual Benefit under this Plan for such calendar year.

Article 4. Additional Provisions

      4.1 No Trust. Nothing contained in this Plan and no action taken pursuant
to the provisions of this Plan shall create or be construed to create a trust of
any kind or a fiduciary relationship between any Company and a Participant or
any other person.

      4.2 Source of Payments. Each Participant, and any other person or persons
having or claiming a right to benefits hereunder or to any interest in the Plan
through such Participant, shall rely solely on the unsecured promise of the
Company as set forth herein and nothing in the Plan shall be construed to give
the Participant or any other person or persons any right, title, interest or
claim in or to any specific asset, fund, reserve, account or property of any
kind whatsoever owned by any Company or in which any Company has any right,
title or interest now or in the future, but such Participant shall have the
right to enforce his claim against the Company employing such Participant in the
same manner as any unsecured creditor.

-5-



--------------------------------------------------------------------------------



 



      4.3 No Assignment. The right of a Participant or any other person to the
payment of benefits under this Plan shall not be assigned, transferred, pledged
or encumbered in any way.

      4.4 Death. If a Participant entitled to an Annual Benefit under this Plan
should die prior to the payment of such benefit under Section 3.2, then the
Annual Benefit otherwise payable to the Participant shall be paid under
Section 3.2(b) to the beneficiary designated by the Participant under this Plan,
if any, but if the Participant has not designated any beneficiary under this
Plan then to the beneficiary designated by the Participant, if any, under the
stock option and performance award plan maintained by KCS, but if the
Participant has not designated any beneficiary under such stock option and
performance award plan then to the Participant’s estate or to such person or
persons entitled to receive the Participant’s estate as determined by the
Compensation and Organization Committee. Any such payment shall constitute a
complete discharge of the liability of the Company with respect to such payment
due under this Plan.

      4.5 Incapacity. If the Compensation and Organization Committee shall find
that any person to whom any payment is payable under this Plan is unable to care
for his affairs because of illness or accident or is a minor, any payment due
(unless a prior claim therefor shall have been made by a duly appointed
guardian, committee or other legal representative) may be paid to the spouse, a
child, a parent or a brother or sister of such person, or to any person deemed
by the Compensation and Organization Committee to have incurred expense for such
person otherwise entitled to payment. Any such payment shall constitute a
complete discharge of the liability of the Company with respect to such payment
due under this Plan.

      4.6. Compensation and Organization Committee Powers and Liabilities. The
Compensation and Organization Committee in its absolute discretion shall have
the full power and authority to interpret, construe and administer this Plan and
the Compensation and Organization Committee’s interpretations and construction
thereof, and action thereunder, including the determination of the amount or
recipient of the payment to be made therefrom, shall be binding and conclusive
on all persons for all purposes. No member of the Compensation and Organization
Committee shall be liable to any person for any action taken or omitted in
connection with the interpretation and administration of this Plan.

-6-



--------------------------------------------------------------------------------



 



      4.7 Benefits Not Treated as Compensation. Any benefits payable under the
Plan shall not be deemed salary or other compensation to the Participant for the
purpose of computing benefits to which he may be entitled under any profit
sharing plan, pension plan or any other arrangement of any Company for the
benefit of its employees.

      4.8 Governing Law. This Plan shall be construed in accordance with and
governed by the law of the State of Missouri, excluding its choice of laws.

      4.9 Merger. Each Company agrees it will not be a party to any merger,
consolidation or reorganization, unless and until its obligations hereunder
shall be expressly assumed by its successor or successors.

      4.10 Amendment. This Plan may be amended at any time and from time to time
by the Compensation and Organization Committee.

      4.11 Binding Effect. This Plan shall be binding upon and inure to the
benefit of each Company, its respective successors and assigns and the
Participants and their heirs, executors, administrators and legal
representatives.

      IN WITNESS WHEREOF, this amended and restated Plan has been duly executed
as of the day and year first above stated.

            KANSAS CITY SOUTHERN
      By:   /s/ Michael R. Haverty       Michael R. Haverty, Chairman, President
and CEO             

-7-